DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Notice of Allowance is in response to the amendments received on 11/04/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Maya Yusim on 12/03/2021.
The application has been amended as follows: 
In claim 2, line 7, “non-zero data tones of the training OFDM symbols” is replaced by non-zero data tones of the first plurality of training OFDM symbols
In claim 2, line 8, “at the first wireless communication device” is replaced by at the first communication device 
In claim 2, line 10, “the first wireless communication device” is replaced by the first communication device 
In claim 5, line 4, “the training OFDM symbols” is replaced by the first plurality of training OFDM symbols
In claim 5, line 6, “non-zero data tones of the data OFDM” is replaced by non-zero data tones of the one or more data OFDM
In claim 6, line 4, “the training OFDM symbols” is replaced by the first plurality of training OFDM symbols
In claim 6, line 6, “non-zero data tones of the data OFDM” is replaced by non-zero data tones of the one or more data OFDM
In claim 11, line 2, “generating the first plurality of training fields” is replaced by generating the plurality of training fields
In claim 12, lines 7-8, “non-zero data tones of the training OFDM symbols” is replaced by non-zero data tones of the first plurality of training OFDM symbols
In claim 12, line 14, “the plurality of training OFDM symbols” is replaced by the first plurality of training OFDM symbols
In claim 14, lines 3-4, “third tone spacing of the data OFDM symbols” is replaced by third tone spacing of the one or more data OFDM symbols
In claim 15, line 4, “the training OFDM symbols” is replaced by the first plurality of training OFDM symbols
In claim 15, line 6, “data tones of the data OFDM” is replaced by data tones of the one or more data OFDM
In claim 16, line 4, “the training OFDM symbols” is replaced by the first plurality of training OFDM symbols
In claim 16, line 6, “data tones of the data OFDM” is replaced by data tones of the one or more data OFDM
In claim 21, line 3, “generate the first plurality of training fields” is replaced by generate the plurality of training fields
Allowable Subject Matter
Claims 2-21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632